Serial: 231564
                    IN THE SUPREME COURT OF MISSISSIPPI

                                   No. 89-R-99001-SCT
                                                                       FILED
IN RE: THE RULES OF CIVIL                                               MAY 05 2020
PROCEDURE                                                           OFFICE OF THE CLERK
                                                                      SUPREME COURT
                                                                     COURT OF APPEALS

                                   EN BANC ORDER

      Before the en bane Court is the Motion to Amend M.R.C.P. 1 (Motion No. 2020-400),

filed by the Advisory Committee on Rules.

      After due consideration, we find that the motion should be granted.

      IT IS THEREFORE ORDERED that the Motion to Amend M.R.C.P. 1 is granted.

Rule 1 is amended as set forth in the attached Exhibit A. The amendment shall be effective

on July 1, 2020.

       IT IS FURTHER ORDERED that the Clerk of this Court must spread this order upon

the minutes of the Court and send a certified copy to West Publishing Company for

publication in the advance sheets of Southern Reporter, Third Series (Mississippi Edition),

and in the next edition of the Mississippi Rules of Court.

       SO ORDERED, this the _ _




                                              MICHAEL K. RANDOLPH,
                                              CHIEF JUSTICE
                                              FOR THE COURT



ALL JUSTICES AGREE.
                                            EXHIBIT A


                                RULE 1. SCOPE OF RULES

         These rules govern procedure in the circuit courts, chancery courts, and county courts
in .all suits of a civil nature, whether cognizable as cases at law or in equity, subject to certain
limitations enumerated in Rule 81; however, even those enumerated proceedings are still
subject to these rules where no statute applicable to the proceedings provides otherwise or
sets forth procedures inconsistent with these rules. These rules shall be construed..
administered, and employed by the court and the parties to secure the just, speedy, and
inexpensive determination of every action.

[Amended effective July 1, 2020.]

                            Advisory Committee Historical Note

      Effective July 1, 2020, Rule 1 was amended to emphasize that the parties share
responsibility with the court to employ the rules so as to secure the just, speedy and
inexpensive resolution of every action. XX So. 3d XX (Miss. ).

                                 Advisory Committee Notes

       These rules are to be applied as liberally to civil actions as is judicially feasible,
whether in actions at law or in equity. However, nothing in the rules should be interpreted
as abridging or modifying the traditional separations of jurisdiction between the law courts
and equity courts in Mississippi.

       The salient provision of Rule 1 is the statement that "These rules shall be construed..
administered, and employed by the court and the parties to secure the just, speedy, and
inexpensive determination of every action." There probably is no provision in these rules
more important than this mandate; it reflects the spirit in which the rules were conceived and
written and in which they should be interpreted. The primary purpose of procedural rules is
to promote the ends of justice; these rules reflect the view that this goal can best be
accomplished by the establishment of a single form of action, known as a "civil action,"
thereby uniting the procedures in law and equity through a simplified procedure that
minimizes technicalities and places considerable discretion in the trial judge for construing
the rules in a manner that will secure their objectives.

[Advisory Committee Note adopted effective July 1, 2014: amended effective July 1, 2020.]




                                                 2